                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 UNITED STATES OF AMERICA                       :

        v.                                      :         Criminal No. GLR-19-0318

JAMES MURRAY                                    :


                                MEMORANDUM AND ORDER
       James Murray is a co-defendant in a multi-defendant drug conspiracy indictment, alleging

drug trafficking and firearms violations in Baltimore City. On July 27, 2019, Defendant along with

co-defendants were indicted by a federal grand jury. Defendant had an initial appearance before the

Court on July 17, 2019. A detention hearing was conducted on July 18, 2019 and I found by clear

and convincing evidence that no condition or combination of conditions would reasonably assure

the safety of the public. ECF 60. I made specific findings both on the record and in writing after

hearing arguments of counsel, and evaluating the factors set forth in the Bail Reform Act, 18

U.S.C. 3142(g). On October 28, 2019, Defendant moved for reconsideration. ECF 181. I denied the

motion. ECF 183. Defendant has now filed a Second Motion for Reconsideration relying upon the

COVID-19 pandemic as changed circumstances for the Court to review. ECF 309. The parties

have fully briefed the issues and there is no need for a hearing. Local Rule 105.6. For the reasons

set forth below, the motion is DENIED.

       The Defendant does not challenge the Order of detention based upon the previous factors

set forth in 3142(g) nor the Court’s analysis of the danger the Defendant poses to the public.

Instead the Defendant alleges that the current outbreak of COVID-19 and positive tests of specific

detainees at both CDF and CTF demonstrate that Defendant is himself at a higher risk of infection

while detained. Counsel alleges Defendant was incapacitated in May of 2019 with respiratory

complications from a flu-like illness. ECF 309, p.6. The Defendant also has a history of asthma.

Defendant offers the alternative of home confinement to safeguard his health. Counsel also argues

a marked decrease in crime in major U.S. cities as the health crisis continues.
       There is no question that the world as we know it has changed. This Court is constantly

adapting to ensure the safety of the public, court personnel, counsel and the Defendants who are

housed in facilities under Court Orders. First and foremost, while the government responds

understandably that this is an appeal from a Magistrate Judge’s Order, this Court will treat the

motion as a motion for reconsideration due to the changed circumstances of the COVID-19

outbreak. 18 U.S.C. 3142(f). I make my decision to deny the motion solely in this case as to this

Defendant and pursuant to the motion and response as well as the arguments contained therein. As

to the issue of decrease in crime during COVID-19, while that may be true in other areas of the

country, that is not evident to this Court when considering the continued homicide and multiple

victim shootings still occurring here in Baltimore.

       There is no new evidence presented to this Court that rebuts the presumption for detention

of this Defendant nor ensures the safety of the community. The findings made pursuant to the

Court’s original order of detention on July 18, 2019 and reconsideration on October 28, 2019 are

not affected by this order and have not changed. In weighing the evidence presented by the

government as to the response of CTF (and CDF) to the COVID-19 outbreak, I find that releasing

Defendant to home detention with Pretrial Supervision by clear and convincing evidence does not

ensure the safety of the public. The new circumstances of COVID -19 are but one factor to

consider. I have fully considered the impact of COVID-19 The risk factors he presents do not

outweigh the factors I have previously found requiring his continued detention. As to home

detention, I have been advised by Probation and Pretrial Services that traditional location

monitoring is no longer available due to the risks to pretrial services personnel. While other

technologies exist and are being explored, this Defendant is not a candidate for home detention.

       Accordingly, the motion (ECF 309) is DENIED. So Ordered this 31st day of March, 2020.


                                                                  /s/______________
                                                      A. David Copperthite
                                                      United States Magistrate Judge
